Exhibit B
20/06/2021



Hon. Robert S. Lasnik

United States District Judge

US District Court for the Western District of Washington

Courtroom 15106

700 Stewart Street

Seattle, WA 98101



Re: United States v. Fahd

No. CR 17 – 290 RSL


Honorable judge Lasnik:


My name is Muhammad Ibrahim and I am 75 years old. I am Fahd’s father. Fahd is the youngest
of my four children. My son is a loving person and ready to help others. He is soft hearted , and
takes care of me and his mother . I am a diabetic and his mother is a heart patient. He always
looked after me and his mother. And while he is there he still worries about us more than him.
Me and his mother are aged now and due to our illness and I’m frightened whether I would be
able to see him or not. I talk to him every time he calls. As a father I can sense his remorse and
feelings he is having after the whole incident. Whenever I talk to him I tell him to be strong,
because there were a lot of times when he would give up hope. He realises his mistake and is
very sad about it. We support him and when he comes back we will continue our support and
help him become a better person and a member of the society.
    This whole tribulation has taken a toll on us physically and financially and we were bound to
sell our property and other liquid assets to cover his legal expenses in Hong Kong and as well in



US v. Fahd, CR 17-290 RSL                 Exhibit B:
Defendant's Sentencing Memorandum         Letters of Support                            Page 1 of 20
the USA. He is a very loving son , brother and a father, we miss him a lot. I would humbly appeal
you to please consider my request while sentencing of my son Muhammad Fahd . I would really
appreciate


Sincerely yours,
Muhammad Ibrahim




US v. Fahd, CR 17-290 RSL                Exhibit B:
Defendant's Sentencing Memorandum        Letters of Support                            Page 2 of 20
05/11/2021




Hon. Robert S. Lasnik

United States District Judge

US District Court for the Western District of Washington

Courtroom 15106

700 Stewart Street

Seattle, WA 98101




Re: United States v. Fahd

No. CR 17 – 290 RSL

Dear Judge Lasnik:

My name is Zubaida Ibrahim. I am 69 years old. I am Fahd’s mother.

I don't know much about the law or charges my son is being accused of, but I know my son.

So I will talk about his habits and nature. He is headstrong and stubborn sometimes but always
loving and caring. Ready to help others. Goes out of the way for that reason. Though he seems
tough from outside but really has a soft heart. He really takes care of me and his father. As I
am a heart patient he helps me with my doctors appointments and refills my medication, also
pitches in half of our household expenses including a maid who helps me in day to day work.
Apart from that he gives a lot donations to organizations and individuals who are in need,
once a year he and his brother hold food drive and collect donations in which they give a
month's groceries to people who are less fortunate and cannot afford them. He cares for his
family and still while being in detention, worries about us instead of himself. Me and his father
are old now and due to our illness, me being heart patient and his father being diabetic i am
afraid & scared whether we will be able to see my son or not as amongst this pandemic no




US v. Fahd, CR 17-290 RSL                Exhibit B:
Defendant's Sentencing Memorandum        Letters of Support                            Page 3 of 20
one knows what will happened In past year I have seen our relatives younger than me passed
away due to covid.

Apart from that my son Fahd is really a loving and caring son, father and a husband. He made
a mistake due to the lapse of judgment. We, including me, miss him a lot. I would humbly
appeal to you to please consider my letter while sentencing of my son Muhammad Fahd.
Would really appreciate it.

Sincerely yours

Zubaida Ibrahim




US v. Fahd, CR 17-290 RSL              Exhibit B:
Defendant's Sentencing Memorandum      Letters of Support                         Page 4 of 20
03/11/2020



Hon. Robert S. Lasnik

United States District Judge

US District Court for the Western District of Washington

Courtroom 15106

700 Stewart Street

Seattle, WA 98101



Re: United States v. Fahd

No. CR 17 – 290 RSL

Dear Judge Lasnik:

My name is Muhammad Asif. I am 46 years old. I run my own used car business I am Fahd's
elder brother.

I have known Fahd all his life. And as he grew up we have come to know each other little better.
He very God fearing and giving person. He tries to take care of everyone in the family. He is a
good brother. When I was starting car sales business in 2013 he was the one who helped me out
and became my partner in it and believed in me. He helped me physically, financially as well as
morally through that time.

Since 2009 we have been helping lots poor and needy people. We twice or thrice a year
organize food drive for less fortunate. We also to gather donate as well as volunteer for soup
kitchen for homeless and people who cannot afford good meal. He also donates to a welfare
organizations.




US v. Fahd, CR 17-290 RSL                Exhibit B:
Defendant's Sentencing Memorandum        Letters of Support                           Page 5 of 20
He does not talk about his philanthropy habits, but he doesn't even realize how many people he
helped through out his life. Whether its helping someone getting a job, or giving someone loan
to start his own small business without even considering anything in return. Recently while he
was in Hong Kong detention center he had a cell mate who did not have a lawyer who could
fight his case and apply for his bail. Fahd requested his own lawyer to take his cell mates case
and bail him out. And Fahd asked my dad to pay his lawyers fee. This is just one example of his
nature. I have recollection of many incidents like this through out his whole of him helping
others. Some people call him pushover and some gullible. But that's who he is, he cannot see
others in distress.

I also acknowledge that mistake he made is a punishable offense but all this time being in
detention he has realized his mistake and is remorseful about it. As his brother I would humbly
appeal and request you to please consider these facts that I present in front of you at the time
of his sentencing.

I still believe Muhammad Fahd to be an honorable individual, a valuable member of my family,
and a good overall citizen. I will support and help him to become a better person.

Thank you for your consideration.

Signature

Muhammad Asif




US v. Fahd, CR 17-290 RSL                 Exhibit B:
Defendant's Sentencing Memorandum         Letters of Support                          Page 6 of 20
20/06/2021



Hon. Robert S. Lasnik

United States District Judge

US District Court for the Western District of Washington

Courtroom 15106

700 Stewart Street

Seattle, WA 98101



Re: United States v. Fahd

No. CR 17 – 290 RSL

Dear Judge Lasnik

My name is Somia Abdul Ghafoor. I am Fahd's elder sister. I Am a housewife. I live in San
Antonio with my 3 kids. Fahd is 13 years younger than me. I used to take care of him since he
was a child just like my own baby.

Since a very young age Fahd has been very kind and sensitive towards people. He has been
helpful and generous since a young age. As he is the youngest of the four siblings he has been
independent and caring. Whenever any one needs him or advice Fahd will do his best to help
them, especially his family.

Whenever I visited my parents back home Fahd used to take care of me, my children and as well
as my husband. I have known and seen myself going out of the way to help people in need.

I don't know much about his work and offense but last year when I went to visit him in Seatac
Detention center. He was relieved to see me and at the same time was less worried about




US v. Fahd, CR 17-290 RSL                Exhibit B:
Defendant's Sentencing Memorandum        Letters of Support                         Page 7 of 20
himself and more concerned about our parents. He confided in me that now he regrets his
decision and choice he made in the past that led to the situation he is in now.

He is not a bad person, just a person who made bad judgement and decision. Overall he is a
good son, father, brother and person which many people can vouch for.

So I would like to humbly request the Honorable Judge to please consider my words in this
letter before sentencing my brother. So he can start his life fresh and on the right track and I will
support him, not just me my whole family will support him through this process and will keep
supporting him.

Would really appreciate your consideration. Thanks.



Somia Abdul Ghafoor




US v. Fahd, CR 17-290 RSL                  Exhibit B:
Defendant's Sentencing Memorandum          Letters of Support                              Page 8 of 20
US v. Fahd, CR 17-290 RSL           Exhibit B:
Defendant's Sentencing Memorandum   Letters of Support   Page 9 of 20
31/10/2020

Hon. Robert S. Lasnik

United States District Judge

US District Court for the Western District of Washington

Courtroom 15106

700 Stewart Street

Seattle, WA 98101



Re: United States v. Fahd

No. CR 17 – 290 RSL

Honorable Judge Lasnik:

My name is Muhammad Hanif Patel. I am doing Constructions business since last 20 years. I am
Fahd’s uncle. I have known Fahd since he was young boy. But after he got back from America, I got
chance to know him better. He grew up to be a mature and good person though he does not talk
too much but opens up only to those people who are close.

Fahd’s family is well reputed family, having a good back ground. Whatever time I have spent with
Fahd. I have known him to be a helpful, kind person of a good character. In 2014 there was this
instance that I was collecting donations for a person in need of dialysis on regular basis. Fahd came
to know about it through my son he called me and donated whatever he could and also collected
some more from friends and family, to help that person in need.

I have certainly never known Fahd to be involved in any kind of criminal or fraudulent activities,
and he seems to have come under influence people whose reputation may not be up to the mark.
However what I learned and sensed while I talked to him few months back on the phone, that he is
deeply sad and repenting upon to what he has done. I have no knowledge of the subject case but a
mistake has apparently been done by him and I also know and believe that he is not that kind of a
person who would do wrong to anyone.

I hope my above submissions would be considered at the time of sentencing, so he could afford a
chance to become a better person and a good member of the society. And I as his uncle and family
will try my best to help him become a better person.



Sincerely yours




   US v. Fahd, CR 17-290 RSL                Exhibit B:
   Defendant's Sentencing Memorandum        Letters of Support                         Page 10 of 20
Muhammad Hanif Patel




   US v. Fahd, CR 17-290 RSL           Exhibit B:
   Defendant's Sentencing Memorandum   Letters of Support   Page 11 of 20
06/11/2020

Hon. Robert S. Lasnik

United States District Judge

US District Court for the Western District of Washington

Courtroom 15106

700 Stewart Street

Seattle, WA 98101




Re: United States v. Fahd

No. CR 17 – 290 RSL




Dear Judge Lasnik:

My name is Muhammad Amin and I am 63 years old. I am the Owner/Director of the company. I
have been the owner of mattress business and own a couple of courier franchises. I have been
in business for over 20 years. I am the uncle of Fahd and have known him for a very long time.

I am aware Fahd had been charged with fraud in the United States almost 3 years ago. I am
happy to offer endorsement that Muhammad Fahd is an upstanding member of the community
that deserves leniency when deciding on his sentence. I have known Fahd Since he was born
and he is the youngest of my sisters' children. He always reminded me of my son who was the
same age. But unfortunately my son passed away at the age of 6 because of leukemia.

I always regarded Fahd as one of my own sons. He is a very honest, well mannered, hard
working and intelligent boy. When he and his family came back from the USA, he started
working here and did a few odd jobs to help family make ends meet. That was the time I saw his
true character as a person who takes care of his family and believes in hard work. Several years
back when I was having problems with my business he suggested that I should change my
suppliers. He personally looked for a supplier, contacted them and got me a better deal without
any charge. This shows his helpfulness and taking charge kind of attitude. At that time I offered
him a position in my company, but as he was doing his own business at that time he refused.
But I told him that any time he wants, he can join my company.




US v. Fahd, CR 17-290 RSL                 Exhibit B:
Defendant's Sentencing Memorandum         Letters of Support                          Page 12 of 20
I truly believe he has turned his life around for the better. I’ve had many talks with him about his
life before moving to and the events that led to his incident 3 years ago. Fahd feels remorse for
the whole situation and understands his wrongdoing. I’ve come to know him as a caring, honest
and hardworking individual that puts others before himself and I will help him become a better
person.

I hope this letter shows the kind and honest person that Fahd is. He has come a long way in
rebuilding a better life for him, his wife, his son and family. I feel that a prolonged jail sentence
would do more harm than good for what he has accomplished in the past.

Sincerely,

Owner/Director

Muhammad Amin




US v. Fahd, CR 17-290 RSL                   Exhibit B:
Defendant's Sentencing Memorandum           Letters of Support                              Page 13 of 20
.




                                                                                              Oct 19, 2020




                                        Letter of Acknowledgement



Mr. Muhammad Fahd,

This Letter is to recognize and acknowledge that you are one of our generous donor for a long time. We also
hope that you continue your effort in this regard.

Every donation we receive from donors like you motivate us to work even more to help those in need.
We thank you for your contributions and support.

Regards,




______________________
Muhammad Ghazzal
Chief Operating Officer
Saylani Welfare International Trust
UAN: 111-729-526




    US v. Fahd, CR 17-290 RSL                  Exhibit B:
    Defendant's Sentencing Memorandum          Letters of Support                           Page 14 of 20
02/June/2021

Hon. Robert S Lansik
United States District Judge
US District Court for the Western District Washington
Courtroom 15106
700 Stewart Street
Seattle, WA 98101

Re : United States v. Fahd
No. CR 17 - 290 RSL

Dear Judge Lasnik :

My name is Unaiza Talal. I am Fahd’s elder sister. I am a makeup artist as
well as a fashion designer. My brother is a very caring, amazing and a loving
person. My relation with Fahd is so outstanding which I can not explain in
words, and my love for him is unconditional.

He is not just a brother but he is the only person with whom I could talk freely
about anything just like a best friend. I don’t need a friend when he is around
me. I do share with him each and every thing. If I need any work related
advice he used to give me good ideas. He always comforts me in every way
he can, for example I wanted to be a makeup artist so he supported me
morally.

We used to play, chat, and laugh together. He always supports me in every
plan or decision about my projects, achievements or career. For example I
wanted to do a course in fashion designing but my parents were not allowing
me to do that and on the other side there was Fahd who fully supported me.
He also convinced my parents to make me do the course .

He fulfilled all my needs. He never made me sad or any of my family
members, kids or my parents or my siblings . He was the one to make plans
to go out and always have fun. He is very attached to me and our family. He
is overall a very good person. I hope and wish you keep my words in mind
while sentencing my brother. Would really appreciate your consideration.

Sincerely yours

Unaiza Talal




US v. Fahd, CR 17-290 RSL           Exhibit B:
Defendant's Sentencing Memorandum   Letters of Support                Page 15 of 20
31/10/2020

Hon. Robert S. Lasnik

United States District Judge

US District Court for the Western District of Washington

Courtroom 15106

700 Stewart Street

Seattle, WA 98101



Re: United States v. Fahd

No. CR 17 – 290 RSL

Honorable Judge Lasnik:

My name is Waqas Hatim Tai. I have owned a car trade and auto workshop business since
2010. I am 34 year old. Happily married and have two children. I still remember when I
first met Fahd. It was 2013 He came to my shop regarding a problem he was having with his
car. Which I was not able to fix initially and we had really heated disagreement about the
issue. But as time passed by we have become really close friends. Once I got to know him I
found out that he is a really wonderful person overall. He speaks his mind and when you
ask his opinion on anything he doesn't sugar coat it and says it. That is the best quality I like
about him. There was a time when my business was down and I was barely making ends
meet, at that time of my need my family helped me and among friends Fahd was the one
who morally supported me and advised me through that rough patch. Plus he was a good
influence on me, before meeting Fahd I used to party every weekend. But since I started
hanging out with him he forced my habit out. Now I spend my time with my wife and kids.

In 2015 me Fahd and his brother partnered on a business venture and started importing
jdm cars as well as parts from Japan. We continued working from 2015 till the mid of 2017.
We stopped due to the new import policy, which made it really hard, also not feasible for us
to do business.

All these years I have known Fahd I have never seen him do any kind of unjust to anyone. I
have seen him helping people In any way he can. I don't know much about the law or
charges he has been accused of, but know one thing that he is really a good person, a good
family man and a really good friend a person could ask for. I have nothing but respect for
Fahd. I also acknowledge the fact that he made a mistake. And he realizes it too.




US v. Fahd, CR 17-290 RSL                Exhibit B:
Defendant's Sentencing Memorandum        Letters of Support                           Page 16 of 20
So my humble request to the Honourable Judge is to please consider my letter while
sentencing him. And I as a friend will help him to be better of himself, the way he helped me
be a better person.

Humbly & Sincerely yours

Waqas Hatim Tai




US v. Fahd, CR 17-290 RSL               Exhibit B:
Defendant's Sentencing Memorandum       Letters of Support                         Page 17 of 20
US v. Fahd, CR 17-290 RSL           Exhibit B:
Defendant's Sentencing Memorandum   Letters of Support   Page 18 of 20
US v. Fahd, CR 17-290 RSL           Exhibit B:
Defendant's Sentencing Memorandum   Letters of Support   Page 19 of 20
US v. Fahd, CR 17-290 RSL           Exhibit B:
Defendant's Sentencing Memorandum   Letters of Support   Page 20 of 20
